FILED
                           NOT FOR PUBLICATION                              JUN 24 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ALLIANCE FOR THE WILD ROCKIES;                   No. 09-35756
NATIVE ECOSYSTEMS COUNCIL,
                                                 D.C. No. 9:09-cv-00107-DWM
             Plaintiffs - Appellants,

  v.                                             O R D E R*

JANE L. COTTRELL, in her official
capacity as acting Regional Forester;
UNITED STATES FOREST SERVICE,
an agency of the United States Department
of Agriculture,

             Defendants - Appellees.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                      Argued and Submitted February 2, 2010

                                Seattle, Washington




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: W. FLETCHER and RAWLINSON, Circuit Judges, and MOSMAN, **
        District Judge.




      We reverse the order of the district court denying Plaintiffs-Appellants’

motion for a preliminary injunction.

      We remand this action to the District Court for the District of Montana, with

direction to enter a preliminary injunction ordering Defendants forthwith to cease

implementation of the Rat Creek Salvage Project.

      An opinion will follow in due course.




      **
             Hon. Michael W. Mosman, United States District Judge for District of
Oregon sitting by designation.

                                         2